Order denying motion for severance reversed and the motion granted, with costs to plaintiff-appellant. Both the language and the sense of the Federal injunction relate only to the defendant on whose application the injunction was granted. This accords, too, with the justice and requirements of the ease. Defendant-respondent not having sought or obtained a limitation of liability is not entitled to the injunctive benefits obtainable in such a proceeding. Settle order. Concur — Breitel, J. P., Botein, Frank, Valente and McNally, JJ.